Exhibit 2.1 EXECUTION VERSION AGREEMENT AND PLAN OF MERGER Dated as of October 9, 2016 by and among PRIMO WATER CORPORATION, PRIMO SUBSIDIARY, INC., GLACIER WATER SERVICES, INC. and DAVID SHLADOVSKY, AS STOCKHOLDER REPRESENTATIVE TABLE OF CONTENTS ARTICLE I THE MERGER 2 The Merger. 2 Effective Time. 2 Effect of Merger. 2 Certificate of Incorporation and Bylaws of Surviving Corporation. 2 Directors and Officers of the Surviving Corporation. 2 Merger Consideration. 3 Exchange Procedures. 9 Issuances into Escrow. 11 Closing. 12 Transaction Documents. 12 Dissenters’ Rights. 12 Further Assurances. 12 Stock Transfer Books. 12 ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE COMPANY 13 Ownership of Stock and Minority Common Units. 13 Existence and Good Standing. 13 Capital Stock. 13 Corporate Power, Authority and Enforceability. 14 Subsidiaries and Investments. 14 Operation of the Business. 15 No Violations; Consents and Approvals. 15 Litigation. 15 Financial Statements; Cash on Balance Sheet; Title to Assets. 16 Condition and Sufficiency of Assets. 16 Absence of Undisclosed Liabilities. 17 Indebtedness. 17 Absence of Material Adverse Changes. 17 Real Property and Leases. 17 Compliance with Applicable Laws; Permits. 18 Contracts; No Defaults. 19 Suppliers and Customers. 20 Intellectual Property. 21 Environmental Matters. 23 Absence of Certain Changes and Events. 24 Books and Records. 25 Employee Benefits. 26 Employees. 27 Insurance. 27 Brokers and Finders. 27 Taxes. 28 i Data Protection. 30 Disclosure. 30 Warranties. 30 No Implied Representations and Warranties. 31 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE PURCHASER AND MERGER SUB 31 Existence and Good Standing. 31 Equity Interests. 31 Purchaser Shares. 31 Corporate Power, Authority and Enforceability. 31 No Violations; Consents and Approvals. 32 SEC Reports. 33 Broker’s or Finder’s Fees. 33 Litigation. 33 No Prior Activities. 33 Financing. 33 Absence of Material Adverse Changes. 34 Disclosure. 34 Capital Stock. 34 No Implied Representations and Warranties. 34 ARTICLE IV COVENANTS AND AGREEMENTS OF PURCHASER AND THE COMPANY 34 Confidentiality. 34 Public Announcements. 35 Exclusive Dealing; No Solicitation or Negotiation. 35 Access and Investigation. 38 Conduct of Business of the Company. 39 Notification. 41 Filings; Other Actions; Notification. 42 Other Closing Transactions. 43 Registration Statement. 43 Listing of Additional Shares. 44 401(k) Plan. 44 Dissenters. 44 Tax Matters. 45 Lock-Up Agreements. 46 Stockholder Written Consent. 46 Board Appointment. 46 Additional Financial Statements. 46 Bonus Plans. 46 ARTICLE V CONDITIONS TO THE PURCHASER’S AND MERGER SUB’S OBLIGATIONS 47 Accuracy of Representations and Warranties. 47 Good Standing and Other Certificates. 47 ii Performance of Agreements. 47 No Litigation. 48 No Material Adverse Change. 48 Governmental and Other Approvals and Consents. 48 Employment Agreement. 48 Termination of Certain Contracts. 48 Escrow Agreement. 48 Stockholder Approval. 48 Dissenters. 48 Certificate of Merger. 48 Effective Registration Statement. 48 Resignations. 49 Intra-Company Debt. 49 Payoff Letters . 49 FIRPTA Certificate. 49 Lock-Up Agreements. 49 ARTICLE VI CONDITIONS TO THE COMPANY’S OBLIGATIONS 49 Accuracy of Representations and Warranties. 49 Good Standing and Other Certificates. 49 Performance of Agreements. 50 Governmental and Other Approvals and Consents. 50 Certificate of Merger. 50 No Litigation. 50 Escrow Agreement. 50 Effective Registration Statement. 50 Employment Agreement. 51 No Material Adverse Change. 51 ARTICLE VII SURVIVAL OF REPRESENTATIONS; INDEMNITY; SET-OFF 51 Survival of Representations. 51 Escrow Arrangements and Indemnity. 51 ARTICLE VIII TERMINATION 56 Termination. 56 ARTICLE IX MISCELLANEOUS 60 Definitions of Certain Terms. 60 Expenses. 70 Recovery of Litigation Costs. 70 Other Remedies. 70 Specific Performance. 70 Governing Law. 70 Further Assurances. 71 Table of Contents; Captions. 71 Notices. 71 Assignment. 72 iii Counterparts. 73 Entire Agreement. 73 Amendments. 73 Severability. 73 Third Party Beneficiaries. 73 Interpretation. 73 iv Schedules Schedule 1.6(b) Minority Common Unit Investors Schedule 2.1 Stockholders Schedule 2.3 Company Capitalization Schedule 2.5 Subsidiaries and Investments Schedule 2.6 Operation of the Business Schedule 2.7 Required Consents, Approvals, Authorizations, Declarations or Filings Schedule 2.8 Litigation Schedule 2.11 Undisclosed Liabilities Schedule 2.12 Indebtedness Schedule 2.14 Real Property and Leases Schedule 2.15 Permits Schedule 2.16 Contracts Schedule 2.17 Suppliers and Customers Schedule 2.18(b) Registered Proprietary Assets Schedule 2.18(c) Other Proprietary Assets Schedule 2.18(d) Licensed Proprietary Assets Schedule 2.18(e) Encumbrances on Proprietary Assets Schedule 2.18(f) Joint Development of Proprietary Assets Schedule 2.18(g) Intellectual Property regarding Employees and Independent Contractors Schedule 2.18(h)(iv) Patent Applications Schedule 2.18(i) Infringement Schedule 2.18(j) Licenses or Other Limitations on Proprietary Assets Schedule 2.19 Environmental Matters Schedule 2.20 Certain Changes and Events Schedule 2.22 Company Benefit Plans Schedule 2.23 Employees Schedule 2.24 Insurance Policies Schedule 2.25 Brokers and Finders Schedule 2.26 Taxes Schedule 3.7 Broker’s and Finder’s Fees Schedule 3.13 Capital Stock Schedule 5.8 Contracts to be Terminated Exhibits Exhibit A Form of Certificate of Merger Exhibit B Form of Voting Agreement Exhibit C Form of Stockholder Written Consent Exhibit D Form of Certificate of Incorporation of the Surviving Corporation Exhibit E Form of Bylaws of the Surviving Corporation Exhibit F Form of Letter of Transmittal Exhibit G Form of Escrow Agreement Exhibit H Form of Lock-Up Agreement Exhibit I Form of Employment Agreement v Exhibit J Form of Option Cancellation Agreement Exhibit K Form of Warrant Agreement vi AGREEMENT AND PLAN OF MERGER THIS AGREEMENT AND PLAN OF MERGER (this “ Agreement ”) is made and dated as of October 9,2016, by and among PRIMO WATER CORPORATION, a Delaware corporation (the “ Purchaser ”), PRIMO SUBSIDIARY, INC., a Delaware corporation and wholly-owned subsidiary of the Purchaser (“ Merger Sub ”), GLACIER WATER SERVICES, INC., a Delaware corporation (the “ Company ”), and David Shladovsky, as Stockholder Representative. Capitalized terms used in this Agreement and not otherwise defined herein are defined in Section below. RECITALS A.The parties to this Agreement desire for Merger Sub and the Company to effect, and the Board of Directors of each of the Purchaser, Merger Sub and the Company have approved, the merger of Merger Sub with and into the Company (the “ Merger ”) upon the terms and subject to the conditions set forth in this Agreement and in the related Certificate of Merger in substantially the form attached hereto as Exhibit A (the “ Certificate of Merger ”). B.As a condition to the willingness of the Purchaser and Merger Sub to enter into this Agreement, certain of the Principal Stockholders have entered into a Voting Agreement with the Purchaser, dated as of the date hereof, in substantially the form attached hereto as Exhibit B (each a “ Voting Agreement ”), pursuant to which each such Principal Stockholder has agreed, among other things, to vote certain of such Principal Stockholder’s shares of common stock, par value $0.01 per share, of the Company (the “ Company Stock ”) in favor of the approval and adoption of this Agreement and the transactions contemplated hereby, including the Merger, as reflected in a Written Consent of the Stockholders, in substantially the form attached hereto as Exhibit C (the “ Stockholder Written Consent ”). C.Pursuant to the Merger, among other things, all of the shares of capital stock of the Company that are issued and outstanding immediately prior to the Effective Time (defined below) shall be converted into the right to receive the consideration set forth herein. D.A portion of the Closing Stock Consideration specified herein to be paid pursuant to the Merger shall be placed in escrow by the Purchaser for release contingent upon certain events and conditions. AGREEMENT NOW, THEREFORE, in consideration of the premises, covenants and agreements set forth in this Agreement and of other good and valuable consideration, the receipt and legal sufficiency of which they hereby acknowledge, and intending to be legally bound, the parties agree as follows: 1 ARTICLE I THE MERGER 1.1The Merger . Upon the performance of all covenants and obligations and the satisfaction and fulfillment of all conditions to the obligations of the parties contained herein (other than such covenants, obligations and conditions as shall have been waived in accordance with the terms hereof and other than those conditions that by their nature are to be satisfied at the Closing, but subject to the fulfillment or waiver of all conditions at the Closing), and in accordance with the Delaware General Corporation Law, as amended (the “
